Title: From Thomas Jefferson to Arthur S. Brockenbrough, 30 August 1825
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


                        Th: J. to mr Brockenbrough.
                        
                            
                            Aug. 30. 25
                        
                    The marble bases and paving squares are arrived at N.Y. and will be immediately reimbarked thence for Richmd. Cases T.J. No 1.—to 19. contain 1400. sq. f. of paving squares, and 12. other cases T.J  No 20. to 31 contain 10. whole and 2 half bases for the columns. as their transportation from Richmond up will be extremely difficult and expensive, special measures should be provided for it. the stone alone will weigh 30. tons besides the cases which are strong and heavy. Cases 20 to 31. should be brought first, if all do not come together, because they contain the bases, and will enable us, instantly on their arrival, to begin the columns. I am obliged to send the invoice to the Collector at New York that he may ascertain duties, freight and other charges to be remitted to him immediately. in addition to those there are 6. cases marked T.J./M on my own private account, containing chimney pieces for Monticello. I shall direct Colo Peyton  how to  send these. they are therefore not to come with yours. the additional mark M. distinguishes them.The Capitels were on their way from Carrara to Leghorn to be embarked on another  vessel then  in that port for N. York.
                        
                    